                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

EDDIE LAREECE PITTMAN,                                )
                                                      )
                               Plaintiff,             )
                                                      )
v.                                                    )       Case No. 2:20-CV-04210-MDH
                                                      )
THE BOARD OF CURATORS OF THE                          )
UNIVERSITY OF MISSOURI, et al.,                       )
                                                      )
                               Defendants.            )

                                             ORDER

        Before the Court is Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs (Doc. 1). After reviewing the affidavit and financial information provided by

Plaintiff (Doc. 1), as well as subsequent financial information provided by Plaintiff (Doc. 4), the

Court finds Plaintiff is financially unable to pay the filing fees and costs associated with bringing

this action and the Court hereby GRANTS Plaintiff leave to proceed in forma pauperis, subject to

further consideration by the Court upon demonstration that Plaintiff is capable of paying the filing

fees in this case.



IT IS SO ORDERED.

Dated: December 1, 2020                                        /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge




           Case 2:20-cv-04210-MDH Document 5 Filed 12/01/20 Page 1 of 1
